Title: To George Washington from John Steele, 4 January 1791
From: Steele, John
To: Washington, George



Sir,
Philadelphia January 4th 1791

I concieve it my duty to communicate to Your Excellency the inclosed, and following information.
One of these papers will shew the fate of a motion made in the General Assembly of No. Carolina the other a premeditated attempt to draw that state into a contest with the Union.
About the same time a bill was introduced, to authorise the Marshals to make use of the Jails of that State should occasion require it, which was rejected by a very large majority
I am also sorry to observe that nothing is more common than to hear demagogues on all public occasions, in different parts of that state, declaiming furiously against Congress, their proceedings, the administration, and even against the constitution itself. All this popular rage might be prevented, in my humble opinion by administering the oath to the state officers. If it is not checked shortly, and any measures shou’d be adopted in the present sessions of Congress which might further irritate the minds of the people, I deplore the consequences.
I therefore with great deference submit to Your Excellency the expedient of commanding the Governor (who has not firmness enough to do it himself) to take the oath before a proper officer, and that he should also cause it to be administered to others. A sincere desire that this Government which has cost the best people in America, so much pains and trouble to establish might not be injured by illtimed and illjudged opposition, has

dictated this letter. If it is improper, or unnecessary I hope to be excused. I have the Honour, Sir With the highest respect to be, Your Excellency’s Most Obedient Servant

Jno. Steele

